Follett, J.:
On the merits there is no occasion for disturbing the judgment rendered in the Justice’s Court and affirmed by the County Court. The evidence was sufficient to authorize a judgment for the amount recovered, and the fact that it was not much more, which the plaintiff claimed was her due, is not an error of which the defendant can complain. The only question to be considered is, had the Justice’s Court jurisdiction of the defendant. The city of Auburn and the town of Moravia are in the county of Cayuga. The justice before whom the judgment was recovered is a justice of the peace of the *192■city of Auburn, and it is asserted by the appellant that he has no jurisdiction over a defendant upon whom a summons is served outside of the city of Auburn, which is one of the cities of this State existing under a revised charter. (Chap. 53, Laws of 1879.) By section 4 of this charter it is provided : “ The elective officers of said city shall be * * * a justice of the peace, * * * to be elected by the city at large.”
By the 5th section of the charter his term of office is fixed at four years. By the 62d section of the charter, as amended by chapter 182 of the Laws of 1881, the jurisdiction of the justice of the peace is thus prescribed : “ The justice of the peace shall have jurisdiction in civil actions and proceedings cognizable by law in Justices’ Courts of towns, whether commenced by warrant, attachment, summons or otherwise, or whether on contract or otherwise, except that within the city of Auburn the City Court shall have exclusive jurisdiction as against said justice of the peace, as provided in section two of this act, and the process, pleadings, practice, costs, judgments, and all proceedings thereon shall be the same as in Justices’ Courts in towns. * * "z" The justice of the peace, when so acting, shall be entitled to demand and receive for his own use the fees prescribed by law for justices of the peace, to be paid by the parties to the actions he shall so try.”
The first question presented is, did the Legislature, by the charter of the city of Auburn, intend to provide that the justice of the peace of the city should have the same jurisdiction as justices of the peace of towns, except as limited, or did the Legislature intend that the court which the justice of the peace was authorized to hold should be a “ local court,” and without jurisdiction to send its processes into the towns of the county of Cayuga ? Two local courts are created by the charter of the city of Auburn : (1) The “Recorder’s Court,” possessing criminal jurisdiction within the city, and “exclusive jurisdiction as against the city judge and justices of the peace within the city, in all criminal matters and violations of city ordinances.” (§ 53, as amd. by chap. 536, Laws of 1895.) (2) The “ City Court of the city of Auburn,” having civil jurisdiction within the city, which is presided over by the city judge. (§ 55, as amd. by chap. 232, Laws of 1880, and chap. 633, Laws of 1887.) “Within the city of Auburn the City Court shall have *193exclusive jurisdiction as against said justice of the peace.” (§ 62, as amd. by chap. 182, Laws of 1881.) The justice of the peace has no jurisdiction of civil cases arising in the city of Auburn, except in summary proceedings to recover the possession of real estate, he having, in such cases, concurrent jurisdiction with the City Court (§ 55, as amd. by chap. 633, Laws of 1887), and in case the city judge is unable to dispose of the cases pending in the City Court, the justice may be directed to try any of such pending cases; also, in case the recorder and the city judge are unable to act, then the justice of the peace may act as recorder. (§ 54.)
Unless the Legislature intended to confer jurisdiction upon the justice in such civil actions as justices of the peace of towns have jurisdiction of, the language of the 62d section of the charter above quoted is meaningless. It seems to me plain that the court which the justice of the peace of the city of Auburn is authorized to hold is not a “local court” within the Constitution, and that its jurisdiction was not intended to be limited to persons who might be served with process in the city of Auburn, but extends to such persons as may be served with process within the county of Cayuga, and that the Legislature intended to confer upon this officer the same jurisdiction that justices of the peace of towns have, except as his jurisdiction over cases arising within the city is limited by the charter.
Had the Legislature power, under the Constitution, to confer upon the justice of the peace of the city of Auburn the same jurisdiction that justices of the peace of towns have ?
The Constitution of 1846 contained the following provisions in respect to “ local courts ” and justices of the peace:
“ Inferior local courts of civil and criminal jurisdiction may be established by the Legislature in cities, and such courts, except for the cities of New York and Buffalo, shall have an uniform organization and jurisdiction in such cities. - (Art. 6, § 14.)
“ § 17. The electors of the several towns shall, at their annual town meeting, and in such manner as the Legislature may direct, elect justices of the peace, whose term of office shall be four years. -sí * Their number and classification may be regulated by law. (Art. 6, § 17.)
*194In November, 1869, the amendments to the Constitution, proposed by the Constitutional Convention of 1867,1868, were submitted to the electors of this State and rejected, except article 6 (the-judiciary article), which was adopted. By the amended judiciary article the provision quoted from section 14 above was mads section 19 of article 6, and amended so that it read as follows:
“ § 19. Inferior local courts of civil and criminal jurisdiction may be established by the Legislature, and except as herein otherwise-provided, all judicial officers shall he elected or appointed at such, times, and in such manner, as the Legislature may direct. (Art. 6^ § 19.)
By the amended judiciary article adopted in November, 1869, the above-quoted provisions of section 17 of article 6 were unchanged,, hut that section was made section 18, and the following provision added:
“ Justices of the peace and district court justices shall be elected in the different cities in this State, in such manner, and with such powers, and for such terms, respectively, as shall be prescribed by law ; all other judicial officers in cities, whose election or appointment is not otherwise provided for in this article, shall be chosen by the electors of cities or appointed by some local authorities thereof.”' (Art. 6, § 18.)
By the amended Constitution, ratified November 6, 1894, section 18 was numbered 17, and was unchanged in so far as it relates to-the question now before the court.
Section 19 of article 6 of the amended Constitution of 1869 was-by the amended Constitution ratified November 6, 1894, numbered section 18 of article 6, and amended so that it reads as follows:
§ 18. Inferior local courts of civil and criminal jurisdiction-may be established by the Legislature, but no inferior local courts hereafter created shall be a court of record. The Legislature shall not hereafter confer upon any inferior or local court of its creation any equity jurisdiction or a/ny greater jurisdiction in other-respects than is conferred upon County Courts by or wider this-article. Except as herein otherwise provided, all judicial officers-shall be elected or appointed at such times and in such manner as the Legislature may direct.”
The amendment of 1894 is printed in italics.
*195The foregoing are all the constitutional provisions which relate to the power of the Legislature to provide for the election of a justice of the peace in the city of Auburn, and prescribe his jurisdiction. Of course, the provisions of the amended Constitution of November, 1894, have no bearing on the power of the Legislature to provide in 1879 for a justice of the peace of the city of Auburn with extraterritorial jurisdiction, but they are given so as to call attention to all of the constitutional provisions relating to this much debated question.
"Under section 18 of the 6th article of the Constitution, as amended in 1869, which was in force when the revised charter of the city of Auburn was enacted, the Legislature had power to invest the justice of the peace of that city with the jurisdiction of justices of the peace of towns, and it follows that the summons was properly served in the town of Moravia, and that the justice acquired jurisdiction of the defendant in this action. Section 18 reads :
“ Justices of the peace * * * shall be elected in the different cities in this State, in such manner, and with such powers, and for such terms, respectively, as shall be prescribed by law. * * * ”
This provision in express terms authorized the Legislature to vest justices of the peace of cities with the jurisdiction conferred on the justice of the peace of the city of Auburn by the 62d section of its charter.
The appellant refers to Baird v. Helfer (12 App. Div. 23) and Ziegler v. Corwin (Id. 60) as sustaining her contention. The statute under consideration in those cases attempted to confer extraterritorial jurisdiction upon the Municipal Court of the city of Boeliester, a strictly local court, and it was held that in so far as the statute attempted to do this, it was unconstitutional, and that section 3226 of the Code of Civil Procedure, which declared that the Municipal Court should be deemed a Justice’s Court and each judge thereof a justice of the peace, was also unconstitutional, because it attempted to do by indirection that which the Constitution forbade the Legislature to do directly. These cases followed Pierson v. Fries (3 App. Div. 418) which held that the Legislature could not confer extraterritorial jurisdiction upon a local court.
In Ostrander v. The People (29 Hun, 513) the question arose whether a justice of the peace of the city of Borne, provided for by *196its charter, enacted in 1870, was a justice of the peace of the county of Oneida and competent to be a justice of the Sessions, and it was held that the Legislature had power under the Constitution, as amended in 1869, to provide that a justice of the peace of a city should have and exercise the jurisdiction of justices of the peace of towns. This case was affirmed June 4, 1883, by default, by the Court of Appeals (see People v. Bork, 96 N. Y. 198), and, so far as I know, it has never been questioned.
I think the judgment should be affirmed, with costs.
All concurred.
Judgment of the County Court of Cayuga county, affirming a judgment rendered by a justice of the peace, is affirmed, with costs.